Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 08/02/2022.

Claim Status
Claims 1, 7, and 12 have been amended. Claims 1, 4-7, and 10-14 remain pending and are ready for examination.
 
Response to Arguments
Applicant’s arguments filed on 08/02/2022 have been carefully and fully considered and are persuasive with respect to the claims as amended. As noted supra the case is in condition for allowance. 
EXAMINER’S AMENDMENT
The application has been amended as follows: Please change the title from “Electromechanical controller” to “Electromechanical controller for vehicles having a main processing module and a safety processing module”.
Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
-Forest (US20060126256) discloses a vehicle control module for controlling  an actuator unit consisting of a primary processor and a secondary processor, where the primary processor forwards the input data, used by the primary processor in generating the control commands to the secondary processor. The secondary processor has a safe operation mode where the secondary processor disables or resets the primary processor when no data is received by the secondary processor for a pre-determined amount of time, when the data exceeds a range of values, or when the data does not match the signature value.

-Koda (JP2005291173) discloses executing a fail safe when an abnormality occurs to avoid danger in a vehicle.

-Weiberle  (US20150167999) discloses no direct communication between two processing modules, CPU1 and CPU2, where the non-safety critical programs are located in the second memory region, and is used by both execution units, or rather is accessed by both.

-Rado  (US5508689) discloses transforming a control command received from a control module to output signals compatible with the at least one actuator.

-Oono  (US20170002763) discloses converting the electrical signal of each sensor in the engine into a signal for digital calculation processing and converts the control signal for digital calculation into a drive signal of an actual actuator.


Allowable Subject Matter
Claims 1, 4-7, and 10-14 are allowable set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1, 7, and 12 require: “the safety processing module compares the expected command output value with the command output value generated by the main processing module by retrieving directly from the actuator drive the command output value generated by the main processing module”. Forest (US20060126256) discloses a vehicle control module for controlling  an actuator unit consisting of a primary processor and a secondary processor, where the primary processor forwards the input data, used by the primary processor in generating the control commands to the secondary processor. The secondary processor has a safe operation mode where the secondary processor disables or resets the primary processor when no data is received by the secondary processor for a pre-determined amount of time, when the data exceeds a range of values, or when the data does not match the signature value, Koda (JP2005291173) discloses executing a fail safe when an abnormality occurs to avoid danger in a vehicle, Weiberle  (US20150167999) discloses no direct communication between two processing modules, CPU1 and CPU2, where the non-safety critical programs are located in the second memory region, and is used by both execution units, or rather is accessed by both, Rado  (US5508689) discloses transforming a control command received from a control module to output signals compatible with the at least one actuator, and Oono  (US20170002763) discloses converting the electrical signal of each sensor in the engine into a signal for digital calculation processing and converts the control signal for digital calculation into a drive signal of an actual actuator. However, these references do not teach “the safety processing module compares the expected command output value with the command output value generated by the main processing module by retrieving directly from the actuator drive the command output value generated by the main processing module” in combination with the other limitations in the claim. It would not be obvious to use the teachings from Forest, Koda, Weiberle, Rado, and Oono to result to the claimed limitations, as the references teach the safety processing module indirectly retrieving from the actuator drive through the main processing module. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO DEL MAR PEREZ-VELEZ can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117